—Order, Family Court, Bronx County (Richard Ross, J.), entered July 30, 1993, which after a hearing, inter alia vacated a January 3, 1992 court order allowing for shared custody of the minor child and granted sole physical custody of the child to respondent mother, with certain unsupervised visitation rights to petitioner father, unanimously affirmed, without costs.
Order of said court and Judge entered July 30, 1993, granting respondent $6,460 in counsel fees, unanimously affirmed.
Order of said court and Judge entered July 30, 1993, granting respondent an order of protection against petitioner, unanimously affirmed.
Custody determinations are ordinarily a matter of discretion for the hearing court, and the hearing court’s determination should be accorded deference on appeal (Matter of Maureen G. v Nicolae G., 199 AD2d 267). The hearing court’s conclusions should not be disturbed unless they cannot be upheld under any fair interpretation of the evidence, especially where, as here, there are significant questions of credibility (Matter of Bogert v Rickard, 199 AD2d 587). Here, the record supports the award of sole custody of the 2Vi year old child to respondent mother as being in the best interests of the child (Russo v Maier, 196 AD2d 720).
We have reviewed petitioner’s remaining arguments and find them to be without merit. Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Williams, JJ.